Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James A. Calhoun-El appeals the district court’s order dismissing his civil complaint and deeming that case a “strike” under 28 U.S.C. § 1915(g) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Calhoun-El v. Shearin, No. 1:13-cv-02056-RDB (D.Md. July 29, 2013). We dispense with oral argument because the facts and legal contentions are adequately *236presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.